Citation Nr: 0818621	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-31 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from March 2003 and March 2004 rating decisions of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In the March 2003 decision, 
the RO denied the veteran's claim for service connection for 
hypertension.  In the March 2004 decision, the RO denied the 
veteran's claim for service connection for hypertensive 
cardiovascular disease.  

In May 2007, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC to afford 
the veteran a medical examination and obtain a medical 
opinion.  Those actions completed, the matter has been 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Hypertension did not have its onset during active 
service, did not manifest within one year of separation from 
active service, was not caused and is not aggravated by the 
veteran's service connected diabetes mellitus, and is not 
otherwise related to the veteran's active service.  

2.  Hypertensive cardiovascular disease did not have its 
onset during active service, did not manifest within one year 
of separation from active service, was not caused and is not 
aggravated by the veteran's service connected diabetes 
mellitus, and is not otherwise related to the veteran's 
active service


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§  1110, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for service connection for hypertensive 
cardiovascular disease have not been met.  38 U.S.C.A. §§  
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§  3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular-renal 
disease, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/ or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  The only part of the regulation 
that affects the outcome of this decision (and the RO's 
decision) is subsection (a).  That subsection was left 
unchanged by the revision.  Therefore, an analysis of whether 
retroactive effect is to be given to the revised version is 
not necessary.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service 
connected disability.  In this case, the evidence establishes 
that there has been no such increase in severity.  Therefore, 
the Board does not reach application of that portion of 38 
C.F.R. § 3.310 that was revised.  As the revision does not 
affect the outcome of this decision, there is no reason to 
determine which version is applied.  Subsection (a) is the 
only provision of 38 C.F.R. §3.310 for application and that 
subsection is identical in both versions.  In short, the 
subsection of 38 C.F.R. § 3.310 applicable to this case was 
not revised during the course of this appeal.  

In a May 2007 decision, the Board determined that new and 
material evidence had been received since the veteran's claim 
for service connection for hypertension was denied by the 
Board in a June 1987 decision.  The basis for reopening that 
claim was that new evidence had been received that raised a 
reasonable possibility of substantiating his claim as 
secondary to post traumatic stress disorder (PTSD).  

Upon a review of the record, the Board finds that service 
connection has not been established for PTSD.  Rather service 
connection for PTSD has been denied in both RO and Board 
decisions, most recently in a Board decision dated in June 
2002.  As service connection has not been established for 
PTSD, as a matter of law service connection cannot be granted 
for hypertension as secondary to PTSD.  See 38 C.F.R. § 
3.310.  It appears that there was a misinterpretation of the 
rating sheet of October 2003 on page two (which evaluated 
nonservice connected PTSD for pension purposes only).  The 
Board apologizes to the veteran and the RO for this error. 

It is a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  However, the Board 
finds that the outcome of the May 2007 decision with regard 
to reopening the claim for service connection for 
hypertension remains valid.  The Board will explain the 
continued validity of that outcome.   

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran's claim for service connection for this issue was 
previously denied by the Board in June 1987 because the 
evidence did not show hypertension to be incurred during 
service or to have manifested within one year of separation 
from active service. 

Deciding a claim to reopen a previously denied claim is not a 
single step process.  See Elkins v. West, 12 Vet. App. 209 
(1999).  Rather, VA must first decide if new and material 
evidence has been added to the record since the last final 
denial of that claim.  Id.  If new and material evidence has 
been added to the record, the claim will be reopened and 
decided upon the merits.  Id.  

In this case, the veteran reported in an April 2003 
statement, that a physician had stated that "high blood 
pressure is often found before the diagnosis of diabetes when 
it is really a complication thereof."  In a recent decision, 
the Court of Appeals for the Federal Circuit (Federal 
Circuit) provided examples of the type of evidence which a 
layperson is competent to provide.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  One of these examples was a 
layperson's report of a contemporaneous medical diagnosis.  
Id.  While stating that high blood pressure is often found 
before a diagnosis of diabetes mellitus is not a report of a 
medical diagnosis, the Board finds that the statement is 
similar enough to a medical diagnosis, under the facts of 
this case, to satisfy the requirements to reopen the claim.  
Of note is that the statement is presumed credible for the 
purposes of deciding whether to reopen the claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

This evidence is new.  While this is not evidence of the 
presence of hypertension during service or within one year of 
service, it is evidence that hypertension is the result of 
service.  For these reasons, the Board finds that the 
veteran's claim for entitlement for service connection for 
hypertension warrants reopening and was properly reopened in 
the May 2007 decision.  The Board now turns to the merits of 
his claims.  

Service medical records document a single elevated blood 
pressure reading of 158/98 in March 1968 following complaints 
of dizziness.  However, there were no other findings of high 
blood pressure in service and no evidence that he was ever 
prescribed medication for high blood pressure.  A report of 
separation medical examination from January 1971 documents a 
blood pressure measurement of 144/88.  In an associated 
report of medical history, the veteran indicated that he did 
not then have nor had ever had high or low blood pressure.  A 
physician's summary, signed by a medical officer, is absent 
for any mention of high blood pressure or hypertension, 
providing evidence against this claim.   

Post-service medical records showed that the veteran had a 
slightly elevated blood pressure reading of 142/90 when 
examined by VA in January 1978.  That examination report 
stated that the veteran had no history of hypertension, 
providing more evidence against this claim.  In September 
1984, many years after service, the veteran was diagnosed 
with hypertension.  January 1994 VA treatment notes indicate 
that the veteran had cardiomegaly due to hypertension.  

The first mention of diabetes mellitus is found in VA 
inpatient treatment notes from July 1997, reporting current 
diabetes mellitus and a reported history of diabetes 
mellitus.  In November 2000, the veteran was hospitalized at 
the Baptist Health Medical Center during which time he was 
diagnosed with paroxysmal atrial fibrillation.  In a 
September 2002 rating decision, service connection was 
established for diabetes mellitus.  

In April 2003, the veteran submitted the statement referred 
to above, stating this same physician, Dr. R.M. had stated 
that high blood pressure is often found before a diagnosis of 
diabetes when it is really a complication thereof.  He also 
refers to an attachment to his statement.  That attachment is 
a handwritten note signed by Dr. R.M. and dated in September 
2002.  In its entirety, the note states: 

medical records reviewed.  It is not 
uncommon for secondary complications such 
as ASHD [arterial sclerotic heart 
disease] and Nephropathy to predate the 
actual clinical diagnosis of diabetes.  
It is at least as likely as not that ASHD 
[and] Renal disease are secondary 
complications of type II diabetes.  

Although the Board does not assess credibility when deciding 
to reopen a claim, the same is not true when deciding the 
merits of the claim.  Indeed, the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). 
 
In reopening the claim, the Board presumed that the veteran's 
April 2003 statement was credible.  However, that statement 
is not credible because it misstates the very evidence the 
veteran points to in support of the statement.  

In the September 2002 note, Dr. R.M. did not state that the 
veteran's hypertension was related to his diabetes.  Rather 
he stated that his arteriosclerotic heart disease and renal 
disease were related to his diabetes.  The Board notes that 
service connection has already been established for 
nephropathy and the veteran's claim for service connection 
for arteriosclerotic heart disease was previously denied and 
is not before the Board at this time.  

In January 2003, Dr. R.M. conducted a VA examination of the 
veteran with regard to his diabetes mellitus.  Dr. R.M. 
stated "[t]his mans hypertension is essential.  It was of 
longstanding duration prior to the onset of his diabetes.  I 
think it is at least as likely as not that the hypertension 
is unrelated to his diabetes and the nephropathy is a 
complication of his type II diabetes."  This report is 
evidence against the veteran's claim because it is a medical 
opinion that his hypertension is unrelated to his diabetes.  
The term "unrelated" would preclude a finding of his 
hypertension was either caused or aggravated by his diabetes 
because aggravation and causation both imply a relationship.  

Simply stated, the Board finds that this medical opinion, 
which the Board finds to be entitled to great probative 
weight, provides evidence against the claim both on the basis 
of secondary service connection and on the basis of service 
connection on the basis of aggravation (the service connected 
condition aggravated the disorder at issue). 

Given the content of the September 2002 statement by Dr. R.M. 
and the January 2003 examination report from Dr. R.M., the 
Board finds the veteran misstated Dr. M.D.'s opinion in the 
veteran's April 2004 statement.  Therefore, the veteran is 
not credible as to that statement.  Hence, his April 2004 
statement is afforded only minimal probative weight.  

In December 2003, the veteran underwent another VA 
examination with regard to his diabetes.  The examiner 
indicated that he had reviewed the veteran's electronic 
medical history and interviewed the veteran as to his medical 
history and found no history of arteriosclerotic heart 
disease.  He also indicated that the veteran likely had 
hypertensive cardiovascular disease from longstanding 
hypertension.  This examiner diagnosed the veteran with type 
2 diabetes mellitus, essential hypertension, and hypertensive 
cardiovascular disease.  

The December 2003 examiner expressed a relationship between 
hypertensive cardiovascular disease and hypertension but did 
not express any opinion as to a relationship between his 
diabetes mellitus and either disease.  Thus, the December 
2003 report is of limited probative value as to the issues on 
appeal.  

The RO returned the December 2003 report to the examiner for 
an opinion as to a relationship between the veteran's 
hypertension and hypertensive cardiovascular disease.  The 
examiner remarked that the veteran had a 10 to 15 year 
history of diabetes and a 20 year history of hypertension.  
He opined that the veteran's hypertension and hypertensive 
cardiovascular disease are not related to the veteran's 
service connected diabetes mellitus.  He also stated that 
these conditions were not aggravated by the veteran's 
hypertension.  In providing a rational for this opinion, the 
examiner stated that the veteran's hypertension is felt to be 
essential hypertension and his cardiomegaly is felt to be due 
to hypertensive cardiovascular disease and that the examiner 
did not think that either of these diseases were related to 
or made worse by the veteran's diabetes mellitus.  

This May 2004 medical opinion is more evidence against the 
veteran's claim.  The opinion is unambiguous and is based on 
clear rationale.  Therefore, the Board affords the opinion 
great probative weight.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000); see also Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (relative value of a medical opinion depends in 
part on the reasoning employed by the examiner).  

As stated above, service connection has not been established 
for PTSD.  Hence, even if the evidence was equally balanced 
as to a relationship between PTSD and hypertension or 
hypertensive cardiovascular disease, the outcome of this 
decision would not change.  However, as a matter of 
completeness, the Board notes the opinion rendered by the 
physician who examined the veteran in June 2007.  

Following June 2007 examination of the veteran and review of 
his claims file, the examiner opined that it is unlikely that 
the veteran's hypertension and his hypertensive 
cardiovascular disease were either caused by or aggravated by 
PTSD.  In his report, the examiner referred to a 1989 
psychiatric report that indicated that the veteran's elevated 
blood pressure was related to his psychiatric disorder.  The 
June 2007 examiner stated that this was speculative. 

The examiner explained that the veteran's course had been 
entirely consistent with adult onset of essential 
hypertension and eventual development of hypertensive 
cardiovascular disease manifested primarily by cardiomegaly.  
In rendering the opinion, the examiner discussed in detail 
the veteran's medical history.  He also remarked that there 
was no indication that hypertension was present during the 
veteran's active duty or within several years of discharge 
except for one isolated elevated high blood pressure reading 
during service.  This opinion is thus evidence against a 
finding of that direct service connection is warranted for 
hypertension or hypertensive cardiovascular disease, whether 
based on a presumption for chronic diseases or otherwise.  

Furthermore, because service connection has not been 
established for PTSD, the 1989 speculative opinion of the VA 
psychiatrist has no probative value with regard to the issues 
on appeal.  Hence, all medical opinion evidence is against 
granting service connection on a direct basis for 
hypertension, or for that matter, hypertensive cardiovascular 
disease.  

After considering all service medical records, post service 
medical records, and statements of the veteran, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims.  This evidence shows that the veteran's 
hypertension and hypertensive heart disease did not have 
onset during active service, did not manifest within one year 
of separation from active service, and was not caused or 
aggravated by his service connected diabetes mellitus.  
Hence, his claims must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In cases, such as this veteran's case, where there is a 
defect in VCAA notice, further action prior to adjudication 
of an appeal is required only if the veteran would be 
prejudiced by the defect.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

To the extent that the Board has supplemented its reasoning 
for reopening the veteran's claim for entitlement to service 
connection for hypertension, consideration has been given to 
the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was mostly satisfied by way of 
a letters sent to the veteran January 2003, October 2003, and 
June 2007 that fully addressed all four notice elements.  The 
January 2003 letter was sent prior to the initial RO decision 
as to the claim for service connection for hypertension.  The 
letter informed the veteran that new and material evidence 
was required to reopen his claim.  This letter informed the 
veteran of what evidence was required to substantiate a claim 
for service connection and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  This letter did not address 
disability ratings or effective dates or tell the veteran the 
basis for the last final denial of his claim. 

The lack of notice as to why his claim for service connection 
for hypertension was previously denied is not prejudicial to 
the veteran because the purpose of notice requiring this 
information is to reopen the claim.  This has been 
accomplished.  

Other than the June 2007 letter, no other letter mentioned 
the claim for service connection for hypertensive 
cardiovascular disease.  The June 2007 letter did not specify 
notice other than as to disability ratings and effective 
dates.  However, the October 2003 letter specified notice for 
arteriosclerotic heart disease.  While arteriosclerotic heart 
disease is a different disability than hypertensive 
cardiovascular disease, and was addressed in the May 2007 
Board decision, the Board finds that the anatomical and 
logical similarities between hypertensive cardiovascular 
disease and arteriosclerotic heart disease are so pronounced 
that, to a layperson, the distinction is one without a 
difference.  Both claims were on the same basis, claimed by 
the veteran as secondary to diabetes.  Both claims were due 
the same substantive notice.  

The October 2003 letter provided this notice prior to the 
initial unfavorable adjudication of that claim by the RO in 
March 2004.  The letter informed the veteran of what evidence 
was required to substantiate a claim for service connection 
for arteriosclerotic heart disease and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  A reasonable person would understand 
that what was required to substantiate a claim for service 
connection for hypertensive cardiovascular disease based upon 
the letter sent that specified what was required to 
substantiate a claim for service connection for 
arteriosclerotic heart disease.  For this reason, the veteran 
was not prejudiced by the technical error in notice.  

The defect in notice as to disability ratings and effective 
dates was cured by the June 2007 letter.  In cases such as 
this, VA's duty to notify may not be "satisfied by various 
post-decisional communications from which a claimant might 
have been able to infer what evidence the VA found lacking in 
the claimant's presentation."  Rather, such notice errors 
may instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The June 2007 letter informed the veteran as to how VA 
assigns disability ratings and effective dates with regard to 
both claims on appeal, including what evidence was required 
to substantiate those elements.  This letter also asked the 
veteran to submit evidence and/or information in her or his 
possession to the RO.  Although the notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2007, after the notice was 
provided.  This letter cured the timing defect as to VCAA 
notice of how VA assigns disability ratings and effective 
dates.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
inpatient treatment records.  Associated with the claims file 
are private treatment records from the Baptist Health Medical 
Center.  VA examinations were afforded the veteran in January 
2003, December 2003, May 2004, and June 2007.  These 
examinations also included relevant medical opinions, which, 
taken together, provide sufficient medical evidence for the 
Board to decide all aspects of the appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


